IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Thomas J. Greco, a/k/a Thom Greco and :
Greco Holdings, Inc. and Phoenix      :
Estates,                              :
                  Appellants          :
                                      :
           v.                         :
                                      :
Luzerne County d/b/a Luzerne County :
Workforce Investment Development      :        No. 1678 C.D. 2019
Agency                                :        Submitted: November 12, 2020


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                            FILED: December 8, 2020

             Thomas J. Greco, a/k/a Thom Greco and Greco Holdings, Inc. and
Phoenix Estates (collectively, Appellants) appeal from the Luzerne County
Common Pleas Court’s (trial court) June 17, 2019 order denying Appellants’ Motion
for Reconsideration (Motion). There are two issues before this Court: (1) whether
the trial court’s June 17, 2019 order is an appealable order; and (2) whether the trial
court erred by denying Appellants’ Motion. After review, we quash the appeal.
             On May 8, 2017, Appellants filed a Complaint against Luzerne County
d/b/a Luzerne County Workforce Investment Development Agency (Appellee)
alleging therein a breach of contract related to a rental agreement. The trial court
bifurcated the liability and damages issues. Initially, the issue before the trial court
was whether there was a legally enforceable agreement. On February 28, 2019, after
a non-jury trial, the trial court determined there was a legally enforceable agreement
and Appellants were justified in relying on the actions/non-actions of Appellee, and
set a date for a non-jury trial on damages.               By May 16, 2019 order, having
determined there was $23,205.09 in damages, the trial court directed the parties to
submit their respective calculations of the legally required prejudgment interest and
the basis therefor within 10 days of receipt of its order.
               Thereafter, Appellants filed their Motion. On June 17, 2019, the trial
court denied Appellants’ Motion and directed the parties to submit their respective
proposed interest calculations as previously ordered. On July 1, 2019, Appellants
appealed from the trial court’s order to the Pennsylvania Superior Court. By October
23, 2019 order, the Pennsylvania Superior Court transferred the matter to this Court.
By January 6, 2020 order, this Court directed the parties to address the appealability
of the trial court’s June 17, 2019 order in their principal briefs on the merits or other
appropriate motion.1
               “As a general rule, an appellate court’s jurisdiction extends only to
review of final orders.” Rae v. Pa. Funeral Dirs. Ass’n, 977 A.2d 1121, 1124-25
(Pa. 2009). Pennsylvania Rule of Appellate Procedure 341(a) provides that “an
appeal may be taken as of right from any final order of a . . . trial court.” Pa.R.A.P.
341(a). “A final order is any order that . . . disposes of all claims and of all parties[.]”
Pa.R.A.P. 341(b).

               The final order rule
                  serves to maintain the appropriate relationship
                  between the [trial courts] and appellate courts . . . by
                  ensuring that [trial judges’] [] determination[s] [are]
                  not subject to the immediate review of an appellate
                  tribunal. . . . The consolidation of all contested
                  rulings into a single appeal provides the [appellate]
                  courts with an opportunity, furthermore, to consider

       1
        Appellants failed to address the appealability issue in their brief, and neither party filed
any motion.
                                                 2
                   a trial judge’s actions in light of the entire
                   proceedings below, thereby enhancing the likelihood
                   of sound appellate review.

Rae, 977 A.2d at 1125 (quoting Riyaz A. Kanji, The Proper Scope of Pendent
Appellate Jurisdiction in the Collateral Order Context, 100 Yale L. J. 511, 512-13
(1990)).
                Here, the trial court bifurcated the matter to dispose of liability and
damages separately. After deciding those issues, the trial court required the parties
to submit their prejudgment interest calculations and supporting reasons before
disposing of the remaining prejudgment interest issue. Because prejudgment interest
is part of the damage award, TruServ Corp. v. Morgan’s Tool & Supply Co., Inc., 39
A.3d 253 (Pa. 2012), and the trial court’s determination regarding the prejudgment
interest is outstanding, the June 17, 2019 order did not dispose of all claims in this
matter. Accordingly, the June 17, 2019 order is not a final, appealable order.2
                For all of the above reasons, the instant appeal is quashed.


                                              ___________________________
                                              ANNE E. COVEY, Judge




      2
          Based on the Court’s disposition, it does not consider the second issue.
                                                 3
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas J. Greco, a/k/a Thom Greco and :
Greco Holdings, Inc. and Phoenix      :
Estates,                              :
                  Appellants          :
                                      :
           v.                         :
                                      :
Luzerne County d/b/a Luzerne County :
Workforce Investment Development      :    No. 1678 C.D. 2019
Agency                                :

                                  ORDER

            AND NOW, this 8th day of December, 2020, Thomas J. Greco, a/k/a
Thom Greco and Greco Holdings, Inc. and Phoenix Estates’ appeal from the Luzerne
County Common Pleas Court’s June 17, 2019 order is QUASHED.



                                    ___________________________
                                    ANNE E. COVEY, Judge